Ladd, J.
The'case shows that the plaintiff had no license for the sale of spirituous liquors, and it must be assumed that the original sale by him to W. A. & S. G. Plaisted was made in violation of law. Part of the consideration of the note given by W. A. Plaisted in that transaction was therefore illegal, and that note, while in the plaintiff’s hands, was invalid. Kidder v. Blake, 45 N. H. 530.
This being so, it makes no difference whether the consideration of Sidney G. Plaisted’s note was in part a sale of the stock which comprised liquor sold in violation of law, or whether it was wholly the surrender of the first invalid note, or whether both these elements entered into it. In either view, it was without legal consideration: for the second sale of liquors could not raise a good consideration for the .second note, any more than the first sale did for the first note; and the first note, having no legal value in the hands of the plaintiff, could furnish no consideration for another. It follows that the note of Sidney G. Plaisted, given to the plaintiff upon the surrender of that signed by W. A. Plaisted, was without legal consideration; and the note in suit given by the same party with a surety in renewal of that, and for the same debt, could be no better.
.The case of Kidder v. Blake covers the whole ground, and furnishes a complete answer to all the positions insisted on by the plaintiff’s counsel in argument, except the claim that the plaintiff might apply - the payments to that part of the note which rested on the illegal consideration, leaving the remainder good; and that is settled against him in Caldwell v. Wentworth, 14 N. H. 431, and Hall v. Clement, 41 N. H. 166. It is unnecessary to go over the same ground again ; and inasmuch as there is no count in the writ for goods sold, -according to the agreement of the parties, there must be

Judgment for the defendants.